Filed 12/21/20 P. v. Ramirez CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                    B304662

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. BA389823)
         v.

ERIC FRANCISCO RAMIREZ,

         Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, William C. Ryan, Judge. Affirmed.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Noah P. Hill and Heidi
Salerno, Deputy Attorneys General, for Plaintiff and Respondent.
                      ____________________
       Eric Francisco Ramirez appeals an order denying his
petition for resentencing pursuant to Penal Code section 1170.95
(Stats. 2018, ch. 1015, § 4). The trial court properly denied his
petition because that law does not apply to the crime of voluntary
manslaughter.
       All undesignated statutory references are to the Penal
Code.
       An information charged Ramirez with murder (§ 187, subd.
(a)). The record does not include facts about the underlying crime
nor does it reveal the prosecution’s theory of guilt.
       In 2014, Ramirez pleaded no contest to voluntary
manslaughter (§ 192, subd. (a)), admitted he personally
discharged a firearm (§ 12022.53, subd. (b)), and admitted a gang
allegation (§ 186.22, subd. (b)(1)(C)). Pursuant to the deal, the
court dismissed the murder count.
       The court sentenced Ramirez to 31 years in state prison.
       Effective January 1, 2019, Senate Bill No. 1437 (2017–2018
Reg. Sess.) (SB 1437) amended the felony-murder rule and
natural and probable consequences doctrine for murder. (Stats.
2018, ch. 1015, § 1(f).)
       SB 1437 added section 1170.95, which specifies a procedure
for those with convictions for felony murder or murder under the
natural and probable consequences theory to petition the
sentencing court to vacate their convictions and to resentence
them on any remaining counts. (§ 1170.95, subd. (a).) The
petitioner must have a first degree or second degree murder
conviction following a trial or must have accepted a plea offer in
lieu of a trial at which the petitioner could have received a
conviction for first degree or second degree murder. (Stats. 2018,
ch. 1015, § 4.)




                                2
        On April 2, 2019, Ramirez filed a petition for resentencing
under section 1170.95. Ramirez’s petition and appellate briefing
do not specify whether he believes the felony murder rule, the
natural and probable consequences doctrine, or a different
theory, would have applied to him.
        The trial court appointed Ramirez counsel. The People
filed an opposition to the petition and attached a copy of the
minute order showing Ramirez had pleaded no contest to
voluntary manslaughter.
        The trial court summarily denied the petition. It found
Ramirez ineligible for resentencing because his conviction was for
voluntary manslaughter, not for murder.
        Ramirez appeals, contending the trial court erred because
the law includes defendants convicted of voluntary manslaughter.
        We agree with the trial court that only defendants
convicted of murder are eligible for relief under the plain
language of the statute. In doing so, we join many other Courts
of Appeal.
        In People v. Cervantes (2020) 44 Cal.App.5th 884, Division
Six of this District concluded that the language of the statute
unequivocally applies to murder convictions only. “There is no
reference to the crime of voluntary manslaughter. To be eligible
to file a petition under section 1170.95, a defendant must have a
first or second degree murder conviction. The plain language of
the statute is explicit; its scope is limited to murder convictions.”
(Id. at p. 887.)
        Similarly, in People v. Flores (2020) 44 Cal.App.5th 985, the
Fourth District held that the plain language of the statute limits
relief to qualifying defendants with murder convictions. (Id. at
p. 993; see also People v. Sanchez (2020) 48 Cal.App.5th 914,




                                 3
917–920 (Sanchez) [defendants who pleaded to voluntary
manslaughter ineligible for relief]; People v. Turner (2020)
45 Cal.App.5th 428, 436–438 (Turner) [same]; People v. Paige
(2020) 51 Cal.App.5th 194, 201–204 [same]; People v. Lopez
(2019) 38 Cal.App.5th 1087, 1099, review granted Nov. 13, 2019,
S258175 [statute limits relief to convictions for murder;
attempted murder is excluded].) We agree with this authority.
       Ramirez incorrectly says the statute includes defendants
who pleaded guilty or no contest to voluntary manslaughter.
Such an interpretation contravenes the legislative purpose of
SB 1437. As the cases we cited above recount in detail, the
Legislature resolved to limit and reform murder convictions
under the theories of felony murder and natural and probable
consequences. Ramirez requires a murder conviction under one
of these theories to be eligible for relief. Ramirez does not have
such a conviction and cannot prevail.
       Contrary to Ramirez’s contention, no absurdity results from
this construction of the statute. (Turner, supra, 45 Cal.App.5th
at pp. 438–439.)
       Ramirez says People v. Page (2017) 3 Cal.5th 1175 supports
his position but that case is about a different statute, section
1170.18. Page does not control this case.
       Section 1170.95’s exclusion of those who accepted pleas to
voluntary manslaughter does not violate equal protection under
the state and federal Constitutions. (Sanchez, supra,
48 Cal.App.5th at pp. 920–921.) Nor does the statue violate due
process. Distinguishing between people with murder convictions
and people with involuntary manslaughter convictions is not
arbitrary, capricious, irrational, or unpredictable.




                                4
                        DISPOSITION
     The order is affirmed.



                                      WILEY, J.

We concur:



             BIGELOW, P. J.




             STRATTON, J.




                              5